DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the America Invents Act (AIA ).

Response and Claim Status
The instant Office action is responsive to the response received March 28, 2022 (the “Response”) and the interview conducted March 28, 2022 (the “Interview”).
In response to the Response and the Interview, the previous rejections of claims 1–10 and 12–20 under 35 U.S.C. § 103
are WITHDRAWN.
Claims 1–10 and 12–20 are currently pending.  

Claim Rejections – 35 U.S.C. § 103
Straw, Cerrelli, and Meierer
Applicant’s arguments with respect to the rejection of claims 1–3, 5, 6, 10, 12–14, and 16–20 as being obvious over Straw et al. (US 10,684,928 B1; filed Dec. 28, 2017) in view of Cerrelli et al. (US 2016/0062696 A1; filed Nov. 6, 2015), and in further view of Meierer (US 2016/0062696 A1; filed Nov. 6, 2015). (see Response 6–7) have been considered but are now moot.
Straw, Cerrelli, Shirane, Herzen
Claims 1–3, 5, 6, 10, 12–14, and 16–20 are rejected under 35 U.S.C. § 103 as being obvious over Straw in view of Cerrelli, in further view of Shirane et al. (US 5,491,631; filed Oct. 21, 1994), and in further view of Herzen (US 7,312,773 B1; filed July 9, 1999).
Regarding claim 1, while Straw teaches a management system (fig. 2b, computing device item 201; “the computing device 201 also contains a main circuit board 222 having modules such as processor 202 and memory 204 functioning as described above.  Additionally, the main circuit board 222 may also contain other components, such as a server communication unit 228” at 6:47–51), comprising:
an interface (fig. 2a, server communication unit item 228) coupled to a plurality of infrastructure appliances (fig. 2a, intelligent storage media tray items 160a–n); and 
one or more processors (fig. 2a, processor item 202 using functionality of both service-side media manager item 212 and media try manager item 216a1) to 
monitor (at fig. 4, step items 400) each of the plurality of infrastructure appliances, 
detect a malfunction (at fig. 4, step item 402; 11:7–19) at a first (fig. 3, item 160; “the server-side media manager 212 receives a first control signal indicating that a specific storage device 314 of the plurality of storage devices 314 housed on a specific intelligent storage media tray 160 housed by the storage server 105 (or other computing device 201) has failed” at 11:7–12) of the infrastructure appliances (fig. 2a, intelligent storage media tray items 160a–n), and 
transmit a display message (at fig. 4, step item 408; 11:50–62) to the first infrastructure appliance using a plurality of light emitting diodes (LEDs) (“the internal visual indicator 305 . . . may comprise turning on corresponding LEDs” at 12:3–5) at the first infrastructure appliance (fig. 3, item 160), 
wherein the display message comprises information (“the activated internal visual indicator 305 identifies which of the multiple storage devices 314 therein have failed.  Recall that the activated internal visual indicator 305 may be positioned in a specific physical proximity to the specific failed storage device 314 as described above, thereby readily identifying which storage device 314 has failed.” at 11:56–62) associated with the first infrastructure appliance,
Straw does not teach (A) the plurality of infrastructure appliances being in one or more data center racks; (B) the information associated with the first infrastructure appliance being identifier information; and (C) the display message further comprising fault information associated with the detected malfunction; and (D) using the LEDs to display a message
(A)
Cerrelli teaches a plurality of infrastructure appliances being in one or more data center racks (“A data-center rack or cabinet can include a plurality of the solid-state memory devices described above” at ¶ 11).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Straw’s plurality of infrastructure appliances to be the plurality of infrastructure appliances in one or more data center racks as taught by Cerrelli to “provide for cheaper and denser storage capacity than some kinds of solid-state drives (SSDs).”  Cerrelli ¶ 126.
(B), (C)
Shirane teaches identifier information (fig. 4A; “FIGS. 4A-4E are diagrams showing examples of vehicle identifier codes displayed on a display device” at 6:33–34); and
fault information associated with a detected malfunction (“fault codes corresponding to the plurality of faulty portions are displayed with priority” at 6:10–11; “In step S13, the fault codes are displayed in display device 27 (FIG. 2) according to the read priority, as shown in the example of FIG. 9B.” at 11:50–52; fig. 9A, item S13; fig. 9B).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for the Straw/Cerrelli combination’s information associated with the first infrastructure appliance to be identifier information and for the Straw/Cerrelli combination’s display message to further comprise fault information associated with the detected malfunction as taught by Shirane “so that a diagnosis can be performed in accord with fault codes.”  Shirane 12:18–19.
(D)
	Herzen teaches using LEDs (“LED display 21” at 10:64–11:11) to display a message (“MERRY XMAS” at 11:1).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for the Straw/Cerrelli/Shirane combination’s LEDs to display a message as taught by Herzen so that “the viewer can read the message in a single pass.”  Herzen 9:1–2.
Regarding claim 2, the Straw/Cerrelli/Shirane/Herzen combination teaches wherein the identifier information comprises a serial number (“the input serial number is displayed (display example: FIG. 4D)” at Shirane 9:66–67) associated with the first infrastructure appliance.
Regarding claim 3, Straw teaches wherein the detecting the malfunction at the first infrastructure appliance comprises receiving a message (“the server-side media manager 212 receives a first control signal indicating that a specific storage device 314 of the plurality of storage devices 314 housed on a specific intelligent storage media tray 160 housed by the storage server 105 (or other computing device 201) has failed” at 11:7–12) from the first infrastructure appliance (fig. 3, item 160) indicating the malfunction.
Regarding claim 5, the Straw/Cerrelli/Shirane/Herzen combination teaches wherein the first infrastructure appliance comprises a storage device (“A data-center rack or cabinet can include a plurality of the solid-state memory devices described above” at Cerrelli ¶ 11).
Regarding claim 6, while Straw teaches an infrastructure appliance (fig. 2a, intelligent storage media tray items 160a–n; fig. 3, item 160), comprising:
a baseboard management controller (Straw at least suggests intelligent storage media tray item 160 includes a baseboard management controller to receive information from computing device item 201) to receive a display message (at fig. 4, step item 408; 11:50–62) from a management system (fig. 2a, computing device item 201; “the computing device 201 also contains a main circuit board 222 having modules such as processor 202 and memory 204 functioning as described above.  Additionally, the main circuit board 222 may also contain other components, such as a server communication unit 228” at 6:47–51) to be displayed at the infrastructure appliance; and
a plurality of light emitting diodes (LEDs) (fig. 3, items 305a–n), wherein the display message comprising information (“activate an internal visual indicator 305 on the specific intelligent storage media tray 160 within a specific physical proximity to the failed storage device 314” at 11:50–53; the intelligent storage media tray 160 is identified by the proximity of the internal visual indicator 305, and thus the placement of the internal visual indicator 305 being identifier information) associated with the infrastructure appliance to identify the infrastructure appliance,
wherein the display message comprises information (“the activated internal visual indicator 305 identifies which of the multiple storage devices 314 therein have failed.  Recall that the activated internal visual indicator 305 may be positioned in a specific physical proximity to the specific failed storage device 314 as described above, thereby readily identifying which storage device 314 has failed.” at 11:56–62) associated with the first infrastructure appliance,
Straw does not teach (A) the plurality of infrastructure appliances being in one or more data center racks; (B) the information associated with the first infrastructure appliance being identifier information; and (C) the display message further comprising fault information associated with the detected malfunction; and (D) using the LEDs to display the display message.
 (A)
Cerrelli teaches an infrastructure appliance within a data center rack (“A data-center rack or cabinet can include a plurality of the solid-state memory devices described above” at ¶ 11).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Straw’s infrastructure appliance to be within a data center rack as taught by Cerrelli to “provide for cheaper and denser storage capacity than some kinds of solid-state drives (SSDs).”  Cerrelli ¶ 126.
(B), (C)
Shirane teaches identifier information (fig. 4A; “FIGS. 4A-4E are diagrams showing examples of vehicle identifier codes displayed on a display device” at 6:33–34); and
fault information associated with a detected malfunction (“fault codes corresponding to the plurality of faulty portions are displayed with priority” at 6:10–11; “In step S13, the fault codes are displayed in display device 27 (FIG. 2) according to the read priority, as shown in the example of FIG. 9B.” at 11:50–52; fig. 9A, item S13; fig. 9B).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for the Straw/Cerrelli combination’s information associated with the first infrastructure appliance to be identifier information and for the Straw/Cerrelli combination’s display message to further comprise fault information associated with the detected malfunction as taught by Shirane “so that a diagnosis can be performed in accord with fault codes.”  Shirane 12:18–19.
(D)
	Herzen teaches using LEDs (“LED display 21” at 10:64–11:11) to display a message (“MERRY XMAS” at 11:1).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for the Straw/Cerrelli/Shirane combination’s LEDs to display the display message as taught by Herzen so that “the viewer can read the message in a single pass.”  Herzen 9:1–2.
Regarding claim 10, the Straw/Cerrelli/Shirane/Herzen combination teaches wherein the infrastructure appliance comprises a data storage device (“A data-center rack or cabinet can include a plurality of the solid-state memory devices described above” at Cerrelli ¶ 11).
Regarding claim 12, Straw teaches a non-transitory machine-readable medium (memory item 204 of fig. 2a, computing device item 201; “the computing device 201 also contains a main circuit board 222 having modules such as processor 202 and memory 204 functioning as described above.  Additionally, the main circuit board 222 may also contain other components, such as a server communication unit 228” at 6:47–51) storing instructions which, when executed by a processor (processor item 202 of fig. 2a, computing device item 201), cause the processor to perform operations according to claim 1.  Thus, references/arguments equivalent to those present for claim 1 are equally applicable to claim 12.
Regarding claims 13 and 14, claims 2 and 3, respectively, recite substantially similar features.  Thus, references/arguments equivalent to those present for claims 2 and 3 are equally applicable to claims 13 and 14.
Regarding claim 16, Straw teaches a method to perform operations according to claim 6.  Thus, references/arguments equivalent to those present for claim 6 are equally applicable to claim 16.
Regarding claim 17, Straw teaches the baseboard management controller detecting a malfunction (at fig. 4, step item 402; 11:7–19) at the infrastructure appliance.
Regarding claim 18, Straw teaches the baseboard management controller transmitting a message (“the server-side media manager 212 receives a first control signal indicating that a specific storage device 314 of the plurality of storage devices 314 housed on a specific intelligent storage media tray 160 housed by the storage server 105 (or other computing device 201) has failed” at 11:7–12) to the management system indicating the malfunction at the infrastructure appliance.
Regarding claims 19 and 20, claims 2 and 5, respectively, recite substantially similar features.  Thus, references/arguments equivalent to those present for claims 2 and 5 are equally applicable to claims 19 and 20.
Straw, Cerrelli, Shirane, Herzen, and Kim
Claims 4 and 15 are rejected under 35 U.S.C. § 103 as being obvious over Straw in view of Cerrelli, in further view of Shirane, in further view of Herzen, and in further view of Kim (US 9,137,297 B2; PCT filed Aug. 13, 2012).
Regarding claim 4, while the Straw/Cerrelli/Shirane/Herzen combination teaches the display message (at Straw fig. 4, step item 408; Straw 11:50–62), the Straw/Cerrelli/Shirane/Herzen combination does not teach wherein the one or more processors further transmit the display message to a portable computing device to confirm that the identifier information displayed at the first infrastructure device matches information associated with the first infrastructure device.
Kim teaches transmitting fault information (“Fault Information” at fig. 14; “the home appliance 100, having the self-diagnosis program installed thereto, can transmit the operation information or the fault information to the wireless terminal 200 in real time” at 14:26–29) to a portable computing device to confirm that the identifier information displayed at the first infrastructure device matches information associated with the first infrastructure device (intended use in italics).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for the Straw/Cerrelli/Shirane/Herzen combination’s display message to be transmitted to a portable computing device to confirm that the identifier information displayed at the first infrastructure device matches information associated with the first infrastructure device as taught by Kim so that “the user can control the home appliance 100 by using the wireless terminal 200, remotely.”  Kim 14:17–18.
Regarding claim 15, claim 4 recites substantially similar features.  Thus, references/arguments equivalent to those present for claim 4 are equally applicable to claim 15.
Straw, Cerrelli, Shirane, Herzen, and Burkin, Jr.
Claims 7–9 are rejected under 35 U.S.C. § 103 as being obvious over Straw in view of Cerrelli, in further view of Shirane, in further view of Herzen, and in further view of Burkin, Jr. et al. (US 2021/0258752 A1; PCT filed May 16, 2019).
Regarding claim 7, while the Straw/Cerrelli/Shirane/Herzen combination teaches the one or more of the plurality of LEDs (Straw fig. 3, items 305a–n) and the display message (at Straw fig. 4, step item 408; Straw 11:50–62), the Straw/Cerrelli/Shirane/Herzen combination does not teach wherein the one or more of the plurality of LEDs flash a sequence comprising the display message.
	Burkin, Jr. teaches one or more of the plurality of LEDs (fig. 3, item 20) flash a sequence comprising a display message (fig. 3 illustrates “LOOSE LOAD”; “message 36 may relate to a traffic condition, a road condition, vehicle error codes, vehicle operating conditions (e.g. “flat tire”, “vehicle smoking” or “exhaust dragging”), vehicle towing conditions (e.g. “loose load” or “parts flying out”), greetings, political messages, sports slogans, quotes, an animated graphical display, catch phrases, hashtags and/or questions to other motorists.” at ¶ 82).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for the Straw/Cerrelli/Shirane/Herzen combination’s one or more of the plurality of LEDs to flash a sequence comprising the display message as taught by Burkin, Jr. to visually inform a user of the infrastructure appliance’s malfunction so that the user may take immediate action to fix the infrastructure appliance.
	Regarding claim 8, Straw teaches wherein the baseboard management controller detects a malfunction (at fig. 4, step item 402; 11:7–19) at the infrastructure appliance.
Regarding claim 9, Straw teaches wherein the baseboard management controller transmits a message (“the server-side media manager 212 receives a first control signal indicating that a specific storage device 314 of the plurality of storage devices 314 housed on a specific intelligent storage media tray 160 housed by the storage server 105 (or other computing device 201) has failed” at 11:7–12) to the management system indicating the malfunction at the infrastructure appliance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure: US-8614653-B1 and US-20050117130-A1.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID P. ZARKA whose telephone number is (703) 756-5746.  The Examiner can normally be reached Monday–Friday from 9:30AM–6PM ET.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Vivek Srivastava, can be reached at (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DAVID P ZARKA/PATENT EXAMINER, Art Unit 2449


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Examiner notes Straw discloses 
        
        although the server-side media manager 212 and the media tray manager 216 are illustrated as single entities, these components represents collections of functionalities, which can be instantiated as a single or multiple modules as desired.  It is to be understood that modules of the server-side media manager 212 and/or the media tray manager 216 can be instantiated (for example as object code or executable images) within the system memory (e.g., RAM, ROM, flash memory) of a computing device, such that when the processor of the computer system processes a module, the computing device executes the associated functionality.
        
        Straw 9:37–48.  The Examiner, then, finds although Straw’s Figure 2A illustrates the server-side media manager 212 and the media tray manager 216 as separate entities, Straw at least suggests an embodiment the server-side media manager 212 and the media tray manager 216 instantiated as a single module on a computing device.  See Straw 9:37–48.  
        Moreover, Straw discloses “computing device 201 also contains a main circuit board 222 having modules such as processor 202 and memory 204 functioning as described above.  Additionally, the main circuit board 222 may also contain other components.”  Straw 6:47–51.  The Examiner, then, finds Straw at least suggests an embodiment the server-side media manager 212 and the media tray manager 216 are instantiated as a single module on computing device 201 separate from intelligent storage media tray items 160.